DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 7/9/2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re. claim 1: The phrase “said first portion of the metal wire that is encapsulated by said at least one portion of the first terminal part of the at least one insulating layer and electrically connected to the coil being not embedded inside a body that encapsulates the coil” as recited in lines 9-12 was not described in the specification as originally filed and appear to be new matter.
		It is also noted that any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “wherein the first terminal part of the metal wire is electrically connected to the coil via the first portion of the metal wire” as recited in lines 8 and 9 renders the claim vague and indefinite. According to the limitation as recited in lines 1-3, the coil has the metal wire and the first terminal part of the metal wire is exposed. It is clear recited that the first terminal part of the metal wire is a part of the coil. It is unclear as to how the first terminal part of the metal wire of the coil can be electrically connected to the coil itself via the first portion of the metal wire. 
		The phrase “said first portion of the metal wire that is encapsulated by said at least one portion of the first terminal part of the at least one insulating layer and electrically connected to the coil being not embedded inside a body that encapsulates the coil” as recited in lines 9-12 renders the claim vague and indefinite. The intend preamble of the claim requires “a coil”. However, a portion of the body of the claim, such as electrically connected to the coil being not embedded inside a body that encapsulates the coil”, positively requires structural limitations drawn to the body. This inconsistency renders the scope of the claimed invention as being indefinite because the preamble is drawn to the coil alone. However, the body of the claim is drawn to the combination of the coil and the body. The structural limitation of the body does not breath life and meaning into the claim because patentabilty is relied upon the coil alone and not the combination of the coil and the body. 
	Accordingly, claim 1 appears to require the combination of the coil and the body. It is noted that the claim can be drafted to recite the intended working environment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are, as best understood in view of the rejections under 112 first and second paragraphs, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US PAT. 6,700,066).
	Kuo et al. teach a coil having a conductive wire including a metal wire (61) and at least one insulating layer (62) encapsulating the metal wire as shown in Fig. 1 (col. 2, lines 59-60), wherein a first terminal part of the metal wire is exposed from the at least one insulating layer, and at least one portion of a first terminal part of the at least one insulating layer is encapsulated by a first coating layer (63, col. 2, lines 63-64) for positioning the first terminal part of the metal wire for electrically connecting to an external circuit of the coil, wherein the at least one portion of the first terminal part of the at least one insulating layer encapsulated by the first coating layer encapsulates a first portion of the metal wire, wherein the first terminal part of the metal wire is electrically connected to the coil via the first portion of the metal wire, the first portion of the metal wire that is encapsulated by the at least one portion of the first terminal part of the at least one insulating layer and electrically connected to the coil being not embedded inside a body that encapsulates the coil, which is an intended use (see 112 first rejection). 
	Re. claims 4 and 5: Since the scope of the claimed invention is for the coil only (product), the phrase “the first terminal part of the metal wire is soldered to a first SMT pad on a top surface of a substrate, wherein a second pad is on a bottom surface of the substrate and electrically connecting to the first SMT pad” as recited in lines 1-3 of claim 4 and “the coil is disposed on a magnetic sheet, wherein the first terminal part of the metal wire is soldered to a first SMT pad on a top surface of a substrate” as recited in lines 1-3 of claim 5, which recite how to use the coil, are an intended use.


    PNG
    media_image1.png
    736
    1020
    media_image1.png
    Greyscale



Claims 1, 3-5 and 7 are, as best understood in view of the rejections under 112 first and second paragraphs, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawaki et al. (US PAT. 4,822,343).
	Sawaki et al. teach a coil having a conductive wire including a metal wire (8a, 8b, 8c) and at least one insulating layer (9) encapsulating the metal wire as shown in Fig. 5 (col. 4, lines 35-43), wherein a first terminal part of the metal wire is exposed from the at least one insulating layer, and at least one portion of a first terminal part of the at least one insulating layer is encapsulated by a first coating layer (12, col. 2, lines 52-55) as shown in Fig. 7 for positioning the first terminal part of the metal wire for electrically connecting to an external circuit of the coil, wherein the at least one portion of the first terminal part of the at least one insulating layer encapsulated by the first coating layer encapsulates a first portion of the metal wire, wherein the first terminal part of the metal wire is electrically connected to the coil via the first portion of the metal wire, the first portion of the metal wire that is encapsulated by the at least one portion of the first terminal part of the at least one insulating layer and electrically connected to the coil being not embedded inside a body that encapsulates the coil, which is an intended use (see 112 first rejection). 
	Re. claim 3: A second terminal part of the metal wire is exposed from the at least one insulating layer, and at least one portion of a second terminal part of the at least one insulating layer is encapsulated by a second coating layer for positioning the second terminal part of the metal wire as shown in Fig. 7. It is noted that since there is no such a different characteristic between the first and second coating layers, the first and second coating layers can be the same.
	Re. claims 4 and 5: Since the scope of the claimed invention is for the coil only (product), the phrase “the first terminal part of the metal wire is soldered to a first SMT pad on a top surface of a substrate, wherein a second pad is on a bottom surface of the substrate and electrically connecting to the first SMT pad” as recited in lines 1-3 of claim 4 and “the coil is disposed on a magnetic sheet, wherein the first terminal part of the metal wire is soldered to a first SMT pad on a top surface of a substrate” as recited in lines 1-3 of claim 5, which recite how to use the coil, are an intended use.
	Re. claim 7: The first coating layer (12) is made of resin (col. 4, lines 47 and 48).


    PNG
    media_image2.png
    523
    584
    media_image2.png
    Greyscale


Claims 1-8 are, as best understood in view of the rejections under 112 first and second paragraphs, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (PGPub 2020/0251277 A1).
	Lin teaches a coil having a conductive wire including a metal wire (101a, paragraph [0033]) and at least one insulating layer (101b, paragraph [0033]) encapsulating the metal wire as shown in Fig. 1, wherein a first terminal part (a lead, 140, as shown in Fig. 3, paragraph [0057]) of the metal wire is exposed from the at least one insulating layer, and at least one portion of a first terminal part of the at least one insulating layer is encapsulated by a first coating layer (103, as shown in Fig. 1, paragraph [0033]) for positioning the first terminal part of the metal wire for electrically connecting to an external circuit of the coil, wherein the at least one portion of the first terminal part of the at least one insulating layer encapsulated by the first coating layer encapsulates a first portion of the metal wire, wherein the first terminal part of the metal wire is electrically connected to the coil via the first portion of the metal wire, the first portion of the metal wire that is encapsulated by the at least one portion of the first terminal part of the at least one insulating layer and electrically connected to the coil being not embedded inside a body that encapsulates the coil, which is an intended use (see 112 first rejection). 
	Re. claim 2: The first coating layer entirely encapsulates the first terminal part of the at least one insulating layer as shown in Fig. 3. It is clearly shown that the lead (140) is exposed and connected to an electrical component and the first coating layer is entirely encapsulates the at least one insulating layer.
	Re. claim 3: A second terminal part (either a left or right side, 140) of the metal wire is exposed from the at least one insulating layer, and at least one portion of a second terminal part of the at least one insulating layer is encapsulated by a second coating layer for positioning the second terminal part of the metal wire as shown in Fig. 3. It is noted that since there is no such a different characteristic between the first and second coating layers, the first and second coating layers can be the same.
	Re. claims 4 and 5: Since the scope of the claimed invention is for the coil only (product), the phrase “the first terminal part of the metal wire is soldered to a first SMT pad on a top surface of a substrate, wherein a second pad is on a bottom surface of the substrate and electrically connecting to the first SMT pad” as recited in lines 1-3 of claim 4 and “the coil is disposed on a magnetic sheet, wherein the first terminal part of the metal wire is soldered to a first SMT pad on a top surface of a substrate” as recited in lines 1-3 of claim 5, which recite how to use the coil, are an intended use.
	Re. claim 6: The at least one insulating layer includes a first insulating layer (101b) and a self-adhesive layer (101c) encapsulating the first insulating layer as shown in Fig. 1 (paragraph [0037]), wherein the first coating layer (103) encapsulates the self-adhesive layer.
	Re. claim 7: The first coating layer is made of resin and plastic (paragraphs [0047] – [0048]).
	Re. claim 8: The coating layer covers a top surface of a plurality of winding turns of the coil as shown in Fig. 3 (paragraphs [0054] and [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Yagasaki et al. (PGPub 2009/0128275 A1).
	Lin teaches all limitations as set forth above, but silent the first terminal part of the metal wire is encapsulated by tin. Yagasaki et al. teach a coil including a plurality of winding wire (12) having a first terminal part (12b) of a metal wire, which is encapsulated by tin (SOL, a solder, paragraph [0063]) as shown in Fig. 2 (B) and (C) in order to provide an electrical connection between the wire and an external electrical device, which is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify the first terminal part of the metal wire of Lin by a solder  (SOL) at the end of the first terminal part of the metal wire as taught by Yagasaki et al. in order to an electrical connection between the wire and an external electrical device.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729